                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 1 of 9



                                                                                  1   ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                      abult@bhfs.com
                                                                                  2   EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                      eellis@bhfs.com
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135

                                                                                  6   Attorneys for Plaintiff/Counterdefendant
                                                                                      702 Helicopter
                                                                                  7

                                                                                  8                                  UNITED STATES DISTRICT COURT
                                                                                  9                                        DISTRICT OF NEVADA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   702 HELICOPTER, a Nevada Corporation,            CASE NO.: 2:18-cv-02055-APG-CWH
                                                                                 11                    Plaintiff,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   v.                                               ANSWER TO COUNTERCLAIM
                                                      702.382.2101




                                                                                 13   ASHLEY POLSTON, an Individual;
                                                                                      THEODORE R. WRIGHT ENTERPRISES,
                                                                                 14   INC., a Montana corporation,
                                                                                 15                    Defendants.
                                                                                 16   ASHLEY POLSTON, an Individual; and
                                                                                      THEODORE P. WRIGHT ENTERPRISES,
                                                                                 17   INC., a Montana Corporation,
                                                                                 18                    Counterclaimants,
                                                                                 19   v.
                                                                                 20   702 HELICOPTER, a Nevada Corporation,
                                                                                 21                    Counterdefendant.
                                                                                 22              COMES NOW, Plaintiff/Counterdefendant 702 HELICOPTER (“Plaintiff”), by and

                                                                                 23   through its counsel of record Adam K. Bult, Esq., and Emily A. Ellis, Esq., of the law firm

                                                                                 24   Brownstein Hyatt Farber Schreck, LLP, and hereby responds to the allegations in

                                                                                 25   Counterclaimants/Defendants' Ashley Polston, and Theodore P. Wright Enterprises, Inc.

                                                                                 26   (“Counterclaimants”) Counterclaim filed November 28, 2018 (ECF NO. 7), as follows:

                                                                                 27
                                                                                 28
                                                                                      18271841                                     1
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 2 of 9



                                                                                  1                              PARTIES, JURISDICTION AND VENUE

                                                                                  2              1.    Answering Paragraph 1 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                  3   admits each and every allegation contained therein.

                                                                                  4              2.    Answering Paragraph 2 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                  5   admits each and every allegation contained therein.

                                                                                  6              3.    Answering Paragraph 3 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                  7   admits each and every allegation contained therein.

                                                                                  8              4.    Answering Paragraph 4 of Counterclaimants' Counterclaim, allegations in said

                                                                                  9   Paragraph constitute a legal conclusion to which no response is required.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              5.    Answering Paragraph 5 of Counterclaimants' Counterclaim, allegations in said

                                                                                 11   Paragraph constitute a legal conclusion to which no response is required.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12              6.    Answering Paragraph 6 of Counterclaimants' Counterclaim, allegations in said
                                                      702.382.2101




                                                                                 13   Paragraph constitute a legal conclusion to which no response is required.

                                                                                 14                                     GENERAL ALLEGATIONS

                                                                                 15              7.    Plaintiff/Counterdefendant restates and incorporates its answers to Paragraphs 1

                                                                                 16   through 6 of the Counterclaim as though fully set forth herein.

                                                                                 17              8.    Answering Paragraph 8 of Counterclaimants' Counterclaim, Counterdefendant is

                                                                                 18   without sufficient knowledge or information upon which to form a belief as to the truth of the

                                                                                 19   allegations contained in said paragraph, and therefore denies all allegations contained in said
                                                                                 20   paragraph.

                                                                                 21              9.    Answering Paragraph 9 of Counterclaimants' Counterclaim, Counterdefendant is

                                                                                 22   not required to respond to the allegations therein as the document referred to therein speaks for

                                                                                 23   itself. To the extent a response is required, Counterdefendant denies the allegations contained

                                                                                 24   therein.

                                                                                 25              10.   Answering Paragraph 10 of Counterclaimants' Counterclaim, Counterdefendant is

                                                                                 26   not required to respond to the allegations therein as the document referred to therein speaks for

                                                                                 27   itself. To the extent a response is required, Counterdefendant denies the allegations contained
                                                                                 28   therein.
                                                                                      18271841                                         2
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 3 of 9



                                                                                  1              11.   Answering Paragraph 11 of Counterclaimants' Counterclaim, Counterdefendant is

                                                                                  2   not required to respond to the allegations therein as the document referred to therein speaks for

                                                                                  3   itself. To the extent a response is required, Counterdefendant denies the allegations contained

                                                                                  4   therein.

                                                                                  5              12.   Answering Paragraph 12 of Counterclaimants' Counterclaim, Counterdefendant is

                                                                                  6   not required to respond to the allegations therein as the document referred to therein speaks for

                                                                                  7   itself. To the extent a response is required, Counterdefendant denies the allegations contained

                                                                                  8   therein.

                                                                                  9              13.   Answering Paragraph 13 of Counterclaimants' Counterclaim, Counterdefendant
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   denies each and every allegation contained therein.

                                                                                 11              14.   Answering Paragraph 14 of Counterclaimants' Counterclaim, Counterdefendant
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   denies that Wright had any right to receive payments under any agreement, and is without
                                                      702.382.2101




                                                                                 13   sufficient knowledge or information upon which to form a belief as to the truth of the remaining

                                                                                 14   allegations contained in said paragraph, and therefore deny all allegations contained in said

                                                                                 15   paragraph.

                                                                                 16              15.   Answering Paragraph 15 of Counterclaimants' Counterclaim, Counterdefendant is

                                                                                 17   not required to respond to the allegations therein as the document referred to therein speaks for

                                                                                 18   itself. To the extent a response is required, Counterdefendant denies the allegations contained

                                                                                 19   therein.
                                                                                 20              16.   Answering Paragraph 16 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                 21   denies each and every allegation contained therein.

                                                                                 22              17.   Answering Paragraph 17 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                 23   denies each and every allegation contained therein.

                                                                                 24                                     FIRST CAUSE OF ACTION

                                                                                 25                                         (Breach of Contract)

                                                                                 26              18.   Plaintiff/Counterdefendant restates and incorporates its answers to Paragraphs 1

                                                                                 27   through 17 of the Counterclaim as though fully set forth herein.
                                                                                 28
                                                                                      18271841                                         3
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 4 of 9



                                                                                  1              19.   Answering Paragraph 19 of Counterclaimants' Counterclaim, allegations in said

                                                                                  2   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                  3   is required, Counterdefendant denies the allegations contained therein.

                                                                                  4              20.   Answering Paragraph 20 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                  5   denies each and every allegation contained therein.

                                                                                  6              21.   Answering Paragraph 21 of Counterclaimants' Counterclaim, allegations in said

                                                                                  7   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                  8   is required, Counterdefendant denies the allegations contained therein.

                                                                                  9              22.   Answering Paragraph 22 of Counterclaimants' Counterclaim, allegations in said
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                 11   is required, Counterdefendant denies the allegations contained therein.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12              23.   Answering Paragraph 23 of Counterclaimants' Counterclaim, Counterdefendant
                                                      702.382.2101




                                                                                 13   denies each and every allegation contained therein.

                                                                                 14                                    SECOND CAUSE OF ACTION

                                                                                 15                       (Breach of the Covenant of Good Faith and Fair Dealing)

                                                                                 16              24.   Plaintiff/Counterdefendant restates and incorporates its answers to Paragraphs 1

                                                                                 17   through 23 of the Counterclaim as though fully set forth herein.

                                                                                 18              25.   Answering Paragraph 25 of Counterclaimants' Counterclaim, allegations in said

                                                                                 19   Paragraph constitute a legal conclusion to which no response is required. To the extent a response
                                                                                 20   is required, Counterdefendant denies the allegations contained therein.

                                                                                 21              26.   Answering Paragraph 26 of Counterclaimants' Counterclaim, allegations in said

                                                                                 22   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                 23   is required, Counterdefendant denies the allegations contained therein.

                                                                                 24              27.   Answering Paragraph 27 of Counterclaimants' Counterclaim, allegations in said

                                                                                 25   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                 26   is required, Counterdefendant denies the allegations contained therein.

                                                                                 27
                                                                                 28
                                                                                      18271841                                         4
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 5 of 9



                                                                                  1              28.   Answering Paragraph 28 of Counterclaimants' Counterclaim, allegations in said

                                                                                  2   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                  3   is required, Counterdefendant denies the allegations contained therein.

                                                                                  4              29.   Answering Paragraph 29 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                  5   denies each and every allegation contained therein.

                                                                                  6                                     THIRD CAUSE OF ACTION

                                                                                  7                                          (Unjust Enrichment)

                                                                                  8              30.   Plaintiff restates and incorporates its answers to Paragraphs 1 through 29 of the

                                                                                  9   Counterclaim as though fully set forth herein.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              31.   Answering Paragraph 31 of Counterclaimants' Counterclaim, allegations in said

                                                                                 11   Paragraph constitute a legal conclusion to which no response is required. To the extent a response
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   is required, Counterdefendant denies the allegations contained therein.
                                                      702.382.2101




                                                                                 13              32.   Answering Paragraph 32 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                 14   admits that Polston has requested payment from Counterdefendant, but denies that any such

                                                                                 15   payment is due and owing and denies each and every remaining allegation therein.

                                                                                 16              33.   Answering Paragraph 33 of Counterclaimants' Counterclaim, allegations in said

                                                                                 17   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                 18   is required, Counterdefendant denies the allegations contained therein.

                                                                                 19              34.   Answering Paragraph 34 of Counterclaimants' Counterclaim, allegations in said
                                                                                 20   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                 21   is required, Counterdefendant denies the allegations contained therein.

                                                                                 22              35.   Answering Paragraph 35 of Counterclaimants' Counterclaim, Counterdefendant

                                                                                 23   denies each and every allegation contained therein.

                                                                                 24                                    FOURTH CAUSE OF ACTION

                                                                                 25                                              (Conversion)

                                                                                 26              36.   Plaintiff restates and incorporates its answers to Paragraphs 1 through 35 of the

                                                                                 27   Counterclaim as though fully set forth herein.
                                                                                 28
                                                                                      18271841                                         5
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 6 of 9



                                                                                  1              37.     Answering Paragraph 37 of Counterclaimants' Counterclaim, allegations in said

                                                                                  2   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                  3   is required, Counterdefendant denies the allegations contained therein.

                                                                                  4              38.     Answering Paragraph 38 of Counterclaimants' Counterclaim, allegations in said

                                                                                  5   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                  6   is required, Counterdefendant denies the allegations contained therein.

                                                                                  7              39.     Answering Paragraph 39 of Counterclaimants' Counterclaim, allegations in said

                                                                                  8   Paragraph constitute a legal conclusion to which no response is required. To the extent a response

                                                                                  9   is required, Counterdefendant denies the allegations contained therein.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10              40.     Answering Paragraph 40 of Counterclaimants' Counterclaim, allegations in said

                                                                                 11   Paragraph constitute a legal conclusion to which no response is required. To the extent a response
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   is required, Counterdefendant denies the allegations contained therein.
                                                      702.382.2101




                                                                                 13                                         AFFIRMATIVE DEFENSES

                                                                                 14                                     FIRST AFFIRMATIVE DEFENSE

                                                                                 15              The Counterclaim and each and every cause of action stated therein fails to state a claim

                                                                                 16   against Counterdefendants upon which relief can be granted.

                                                                                 17                                    SECOND AFFIRMATIVE DEFENSE

                                                                                 18               All of Counterclaimants' claims which rely on the existence of an enforceable agreement

                                                                                 19   fail due to the fact that there is no enforceable agreement.
                                                                                 20                                     THIRD AFFIRMATIVE DEFENSE

                                                                                 21              At all times relevant to the Counterclaim, Counterdefendant performed all of its

                                                                                 22   obligations, if any, and was justified or privileged in its actions.

                                                                                 23                                    FOURTH AFFIRMATIVE DEFENSE

                                                                                 24              If Counterclaimants suffered or sustained any loss, injury, damage or detriment, the same

                                                                                 25   were directly and proximately caused and contributed to by the conduct, acts, omissions,

                                                                                 26   activities,      carelessness,   recklessness,   negligence,   and/or   intentional   misconduct   of

                                                                                 27   Counterclaimants, thereby completely or partially barring Counterclaimants' recovery herein.
                                                                                 28
                                                                                      18271841                                             6
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 7 of 9



                                                                                  1                                    FIFTH AFFIRMATIVE DEFENSE

                                                                                  2              The relief sought by Counterclaimants is barred by the doctrine of unclean hands.

                                                                                  3                                    SIXTH AFFIRMATIVE DEFENSE

                                                                                  4              Counterclaimants have failed to mitigate their purported damages, as Counterclaimants

                                                                                  5   failed to exercise reasonable care and diligence to avoid loss and minimize their damages, if any,

                                                                                  6   thus barring or limiting the recovery sought by Counterclaimants.

                                                                                  7                                  SEVENTH AFFIRMATIVE DEFENSE

                                                                                  8              Counterdefendant has been required to retain the services of Brownstein Hyatt Farber

                                                                                  9   Schreck, LLP to defend this action, and reasonable attorneys' fees and costs of suit herein
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   incurred should be awarded therefore.

                                                                                 11                                   EIGHTH AFFIRMATIVE DEFENSE
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12              Counterclaimants' claims fail as a matter of law because they do not have authority to
                                                      702.382.2101




                                                                                 13   bring this action because they do not own the helicopter at issue.
                                                                                                                    NINTH AFFIRMATIVE DEFENSE
                                                                                 14
                                                                                                 Counterclaimants' cause of action for breach of the covenant of good faith and fair dealing
                                                                                 15
                                                                                      is barred because Counterclaimants breached their reciprocal covenant of good faith and fair
                                                                                 16
                                                                                      dealing.
                                                                                 17
                                                                                                                      TENTH AFFIRMATIVE DEFENSE
                                                                                 18
                                                                                                 Counterclaimants' claims, and each of them, are barred due to fraud.
                                                                                 19
                                                                                                                    ELEVENTH AFFIRMATIVE DEFENSE
                                                                                 20
                                                                                                 Pursuant to Rule 11 of NRCP as amended, all possible affirmative defenses may not have
                                                                                 21
                                                                                      been alleged herein insofar as sufficient facts are not available after reasonable inquiry from the
                                                                                 22
                                                                                      filing of Counterclaimants' Counterclaim. In the event further investigation or discovery in this
                                                                                 23
                                                                                      case reveals the applicability of any additional affirmative defenses, including but not limited to
                                                                                 24
                                                                                      those affirmative defenses enumerated to NRCP 8(c), Counterdefendant reserves the right to
                                                                                 25
                                                                                      specifically assert any such defenses. The defenses contained in NRCP 8(c) are incorporated
                                                                                 26
                                                                                      herein by reference for the specific purpose of not waiving any such defenses.
                                                                                 27
                                                                                 28
                                                                                      18271841                                            7
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 8 of 9



                                                                                  1              WHEREFORE, Counterdefendant prays for judgment against Counterclaimants as

                                                                                  2   follows:

                                                                                  3              1.    Counterclaimants take nothing by way of their Counterclaim;

                                                                                  4              2.    For costs and disbursements in favor of Counterdefendant;

                                                                                  5              3.    For a reasonable award of attorney fees in favor of Counterdefendant; and

                                                                                  6              4.    For such other relief as the Court deems appropriate under the circumstances.

                                                                                  7              DATED this 19th day of December, 2018.
                                                                                  8                                        BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  9
                                                                                                                           BY: /s/ Emily A. Ellis
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                          ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                                                             abult@bhfs.com
                                                                                 11                                          EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                            100 North City Parkway, Suite 1600




                                                                                                                             eellis@bhfs.com
                                                Las Vegas, NV 89106-4614




                                                                                 12                                          100 North City Parkway, Suite 1600
                                                      702.382.2101




                                                                                                                             Las Vegas, NV 89106-4614
                                                                                 13                                          Telephone: 702.382.2101
                                                                                                                             Facsimile: 702.382.8135
                                                                                 14
                                                                                                                               Attorneys for Plaintiff/Counterdefendant
                                                                                 15                                            702 Helicopter
                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      18271841                                          8
                                                                                      Case 2:18-cv-02055-APG-CWH Document 11 Filed 12/19/18 Page 9 of 9



                                                                                  1                                     CERTIFICATE OF SERVICE

                                                                                  2              Pursuant to Fed.R.Civ.P.5(b), and Section IV of District of Nevada Electronic Filing

                                                                                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                                                                                  4   LLP, and that the foregoing ANSWER TO COUNTERCLAIM was served via electronic

                                                                                  5   service on the 19th day of December, 2018, to the addresses shown below:

                                                                                  6              Justin J. Zarcone, Esq.
                                                                                                 ATKIN WINNER & SHERROD
                                                                                  7              1117 South Rancho Drive
                                                                                                 Las Vegas, NV 89102
                                                                                  8              jzarcone@awslawyers.com
                                                                                  9              Attorneys for Defendants/Counterclaimants
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11                                    /s/ Paula Kay
                                            100 North City Parkway, Suite 1600




                                                                                                                      an employee of Brownstein Hyatt Farber Schreck, LLP
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      18271841                                         9
